                 Case 2:21-cv-00270-MJP Document 5 Filed 03/04/21 Page 1 of 2




                                                                THE HONORABLE ___________
 1

 2

 3

 4

 5

 6

 7                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9

10    PARLER, LLC,                                          Case No. 21-cv-00270

11                            Plaintiff,                    DECLARATION OF DAVID J.
                                                            GROESBECK IN SUPPORT OF
12           vs.                                            PLAINTIFF’S MOTION FOR REMAND
                                                            OR IN THE ALTERNATIVE FOR
13    AMAZON WEB SERVICES, INC., and                        DISMISSAL WITHOUT PREJUDICE
      AMAZON.COM, INC.,
14

15                            Defendants.                   NOTE ON MOTION CALENDAR:
                                                            March 26, 2021
16                                                          Without Oral Argument

17

18

19

20          I, David J. Groesbeck, declare and say:

21          1.      I am a practicing attorney in the State of Washington and represent Plaintiff Parler

22   LLC in the above-entitled matter. I am over the age of 18 and I am competent to testify as to the

23   contents herein and all information is made from my personal knowledge.

24          2.      On Wednesday, March 3, 2021, at 12:06 am (PST), I emailed Ms. Ambika Doran,

25   counsel for Amazon Web Services, Inc. I sent Ms. Doran a copy of Parler LLC’s Notice of
      GROESBECK DECLARATION ISO PLAINTIFF’S                                              LAW OFFICES
      MOTION FOR REMAND                                                              CALFO EAKES LLP
      (Case No. 2:21-cv-00270) - 1                                            1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
                                                                             TEL (206) 407-2200 FAX (206) 407-2224
                 Case 2:21-cv-00270-MJP Document 5 Filed 03/04/21 Page 2 of 2




 1   Voluntary Dismissal Without Prejudice and Parler LLC’s Complaint filed in King County

 2   Superior Court, and I provided her with the King County case number. I provided this

 3   information as a professional courtesy and not because of any obligation or prior agreement.

 4          4.      On Wednesday, March 3, in the early morning and afternoon, I emailed and called

 5   Ms. Doran several times. In a morning email exchange, Ms. Doran said she was not available

 6   to talk. Ms. Doran emailed me later in the day to say that she had concluded a hearing that

 7   occurred that morning and had accomplished “other things” she needed to attend to but would

 8   be able to talk in the late afternoon. At 3:15pm, I spoke with Ms. Doran, but only after the notice

 9   of removal of the state court complaint had been filed with this Court.

10          I declare under penalty of perjury under the laws of the State of Washington and of the

11   United States that the foregoing is true and correct.

12          Dated this 4th day of March 2021, at Spokane, Washington.

13
                                                   By    s/David J. Groesbeck
14                                                   David J. Groesbeck, WSBA# 24749

15

16

17

18

19

20

21

22

23

24

25
      GROESBECK DECLARATION ISO PLAINTIFF’S                                                LAW OFFICES
      MOTION FOR REMAND                                                                CALFO EAKES LLP
      (Case No. 2:21-cv-00270) - 2                                              1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
                                                                               TEL (206) 407-2200 FAX (206) 407-2224
